     Case 17-50104            Doc 95 Filed 03/04/19 EOD 03/04/19 14:18:16                            Pg 1 of 2
                               SO ORDERED: March 4, 2019.




                                ______________________________
                                Jeffrey J. Graham
                                United States Bankruptcy Judge
                          UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF INDIANA
                               INDIANAPOLIS DIVISION

IN RE:                              )
                                    )
HHGREGG, INC., et al., 1            )                       Case No. 17-01302-JJG-11
                                    )                       Jointly Administered)
                                    )
      Debtors.                      )
____________________________________)
WHIRLPOOL CORPORATION,              )
                                    )
      Plaintiff,                    )
                                    )
v.                                  )                       Adv. Pro. No. 17-50104
                                    )
HHGREGG, INC.,                      )
GREGG APPLIANCES, INC.,             )
HHG DISTRIBUTING, LLC, et al.,      )
                                    )
      Defendants, Counterclaimants, )
vs.                                 )
                                    )
WHIRLPOOL CORPORATION,              )
                                    )
      Counter Defendant.            )

      ORDER GRANTING DEFENDANTS’ FOURTH MOTION TO CONTINUE
    (TELEPHONIC) HEARING ON PLAINTIFF’S MOTION TO CONSOLIDATE
                     ADVERSARY PROCEEDINGS

         This matter comes before the Court on the Fourth Motion To Continue

Hearing on Plaintiff’s Motion To Consolidate Adversary Proceedings (the “Motion”)


1
  The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
hhgregg, Inc. (0538); Gregg Appliances, Inc. (9508); and HHG Distributing LLC (5875).

                                                          1
    Case 17-50104    Doc 95    Filed 03/04/19   EOD 03/04/19 14:18:16     Pg 2 of 2



filed on February 26, 2019, by Defendants, hhgregg, Inc., Gregg Appliances, Inc.,

and HHG Distributing, LLC., by counsel. The aforementioned Defendants are

seeking a continuance of the telephonic hearing on Plaintiff, Whirlpool

Corporation’s Motion to Consolidate Adversary Proceedings currently scheduled on

March 18, at 10:00 a.m. (prevailing Eastern time). The Court, having reviewed the

Motion finds that good cause exists and GRANTS said Motion rescheduling the

telephonic hearing on Plaintiff, Whirlpool Corporation’s Motion to Consolidate

Adversary Proceedings to July 8, 2019 at 10:00 a.m. (prevailing Eastern time).

Parties are directed to dial 877-848-7030 using access code 8891756.

      Additionally, Objections are due on or before July 1, 2019.

      Motions for continuance must be filed as soon as cause for a continuance is

discovered. The motion shall denominate whether it is the first, second, third, etc.

motion for continuance. Every motion for continuance shall state whether opposing

counsel objects to the continuance, or shall state what reasonable efforts were made

to contact opposing counsel to make such an inquiry.


                                         ###




                                          2
